DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Disposition of the Claims
Claims 1, 56-62, 64 and 66-76 are pending in the application.  Claims 2-55, 63 and 65 have been cancelled.
The amendments to claims 1 and 69, filed on 9/16/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 69 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 69 recites the limitation: “a second preformed fibrous web formed by needle-punching; wherein the short fiber layer is sandwiched between the first preformed fibrous web and the second preformed fibrous web.”  The examiner notes the specification discloses that the SFR (short fiber recyclate) may be formed as a fibrous web onto a pre-manufactured nonwoven web, such as a spunbond, airlaid, melt-blown, wet-laid, spun-laced, hydro-entangled, needle-punched, or similar nonwoven web, for example, such that the SFR forms a coating on the non-woven web (page 14, line 28 to page 15, line 7 as-filed).  However, the specification does not appear to provide support for a second preformed fibrous web formed by needle-punching, or for the short fiber layer being sandwiched between the first preformed fibrous web and the second preformed fibrous web.  

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 61 recites the limitation “wherein the thermoplastic fibers are polyethylene terephthalate fibers, polypropylene fibers, or both.”  There is insufficient antecedent basis for the limitation “the thermoplastic fibers” in the claimed.  The limitation, “polyethylene terephthalate fibers, polypropylene fibers, or both” also appears to be inconsistent with claim 1, which recites that “the short fibers consist of polypropylene and polyethylene terephthalate.”
Claim 62 recites the limitation “wherein the short fiber layer comprises thermoplastic binder fibers,” which is unclear as claim 1 requires a short fiber layer consisting of fibrous material processed into short fibers, the short fibers consisting of polypropylene and polyethylene terephthalate. (E.g., are the polypropylene and polyethylene terephthalate fibers the binder fibers, or can additional binder fibers be included?)

	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 56, 58, 60-62, 64 and 75-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell et al. (US 2004/0242108 A1).

Regarding claims 1, 60-62, 64 and 76, Russell teaches a nonwoven fabric that includes fibers such that a proportion of the fibers have a length of from about 0.1 to 1.5 mm, wherein the fibers may be homogenous, heterogeneous, and/or mixed waste materials of small particle size and the proportion of binder present is about 15% w/w or less (Abstract).  Russell teaches that, in an embodiment, the nonwoven fabric may comprise a mixture of fiber lengths in which from 5 

Russell teaches that composite structures can also be produced, and the final product can be used in a wide range of applications such as insulation (sound and heat), automotive industry (hard press parts for floor, side seat linings, boot compartment, battery separator), furniture industry (wadding material, mattress web) and many others ([0039]).

In an embodiment, Russell teaches a sample having a thickness of 2.6 mm and a density of 0.292 g/cm3 (292 kg/m3 as calculated by the examiner) (Table 4 and [0059]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used a thickness such as 2.6 mm and a density such as 0.292 g/cm3 (292 kg/m3) in other embodiments of Russell in order to obtain fabric structures that can be used in a wide range of applications such as insulation (sound and heat), the automotive industry (hard press parts for floor, side seat linings, boot compartment, battery separator), the furniture industry (wadding material, mattress web) and many others, as suggested by Russell ([0039], Table 4 and [0059]).  

With regard to the claimed limitation of the nonwoven material being thermoformable into a three-dimensional shape that conforms to a contoured shape, the examiner notes Russell teaches nonwoven fabrics that may consist of polypropylene and polyethylene terephthalate.  Thus, it is the position of the Office that the nonwoven of Mueller would be thermoformable into a three-dimensional shape as claimed, as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials (see also [0039] of Russell).

Regarding claims 56 and 58, Russell teaches that composite structures can be produced by layering single layers (which can be formed from different fiber types and specifications) ([0038]).  Russell teaches that the nonwoven fabrics may comprise a proportion of particles enmeshed within the fibers, that the particles may comprise odor control agents, and that such agents can be bactericides or bacteriostats ([0014]-[0022]).

Regarding claim 75, Russell teaches that the final product can be used in a wide range of applications such as insulation (sound and heat), automotive industry (hard press parts for floor, side seat linings, boot compartment, battery separator), furniture industry (wadding material, mattress web) and many others ([0039]).  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
	
	
	

Claims 1, 56-62, 64, 66-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell et al. (US 2004/0242108 A1) in view of Gross (WO 2006/107847 A2). 

Regarding claims 1, 56, 58, 60-62, 64 and 75-76, Russell remains as applied above. 

In the event that Russell is found not to explicitly disclose wherein the bicomponent fibers consist of polypropylene and polyethylene terephthalate, Gross is relied upon as applied below.

Gross teaches an acoustically and thermally insulating composite material that includes an airlaid structure and a woven or nonwoven scrim (Abstract).  Gross teaches that a multi-component fiber with a PP (polypropylene) or modified PP or PE sheath or a combination of PP and modified PE as the sheath or a copolyester sheath wherein the copolyester is isophthalic acid modified PET (polyetheylene terephthalate) typically with a PET or PP core, or a PP sheath - PET core and PE sheath - PP core and co-PET sheath fibers may be employed ([068]; also [060]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the bicomponent fibers of Russell with PP and PET in order to provide suitable binding agents that can be used to obtain a nonwoven material that meets expectations for noise abatement, fire, and mildew resistance, and which effectively provides good absolute sound absorption for use in the acoustic insulation of structures such as buildings, appliances, and the interior passenger compartments and exterior components of automotive vehicles, as taught by Gross (Abstract, [068]; also [060]).

Regarding claims 57, 66-73, Russell in view of Gross remains similarly as applied above to claim 1.  Russell teaches that composite structures can be produced by layering single layers  a second preformed fibrous web as recited in claim 69) may be added to the base pad (or core) on one or both major surfaces ([016]-[017] and [014]).  The examiner notes that Gross teaches, as an example of a nonwoven carrier, a polyester spunbond, which is a manufactured sheet of randomly orientated polyester filaments bonded by calendaring, needling, chemically or a combination of these methods (formed by needle-punching as recited in claim 69) ([0077]-[078]).  The examiner notes that a spunbond fabric comprises continuous fibers (longer fibers as recited in claims 57 and 71).  Gross also teaches wherein the core (which in the examiner’s view corresponds to a short fiber layer as claimed) has a basis weight of from about 200 gsm to about 3000 gsm, and wherein a woven or nonwoven carrier has a basis weight of from about 10 gsm to about 2000 gsm ([074] and [076]).  Thus, the examiner notes that the weight percentage of the core (short fibers) in the combined nonwoven structure would overlap with the claimed range (claims 66-68 and 72-73).  Claim 70 remains similarly as applied above to claim 58.

Regarding claims 59 and 74, Gross teaches an improved acoustically and thermally insulating nonwoven structure that can have an airflow resistance of from about 500 to about 3,000 Rayls, or to about 10,000 Rayls (see [0123]).  Gross also teaches that the thickness of the nonwoven structure is from about 1mm to about 30mm, preferably from about 1 mm to about 3mm (see [0122]).  Thus, as calculated by the examiner, for a thickness of 1mm, Gross teaches nonwoven structures having an airflow resistivity in the range of from about 500,000 Rayls/m to about 3,000,000 Rayls/m (e.g., 500Rayls/0.001m = 500,000 Rayls/m).


Response to Arguments

Applicant's arguments filed on 9/16/2021 have been fully considered but they are not persuasive.

Contention (1): Applicant contends that Gross explicitly teaches away from high density materials because Gross explicitly states "lower density ... samples were more sound-absorbent."  Applicant also contends that the Office Action has failed to acknowledge Applicant's previous contention that the materials of Gross and Mueller would absorb sound differently. Applicant submits that Gross appears to be directed to a lofted material, and a lofted material, having a low density, achieves sound absorption with a single pass (or relatively few passes) of the sound wave through the material.
Regarding these contentions, the examiner notes that Russell is applied as a single reference and is relied upon above as teaching a density of a nonwoven material as claimed.  An alternative rejection is also made over Russell in view of Gross.  The examiner notes, first, that the overall density of the composite (multi-layer) nonwoven of Gross is not limited.  Although Gross may teach, in an embodiment, a density for the base pad (core) of from about 0.015 g/cm2 to about 0.10 g/cm2, Gross also teaches that nonwoven may comprise a heavy layer that generally will have a density greater than 0.1 g/cc ([0075] and [0084]).  Thus, in the examiner’s view, Gross does not place an upper limit on the density of the disclosed composite nonwoven structure.  Secondly, the examiner notes that Gross teaches many embodiments in which the density of the base pad (core) itself is not limited to a range of 0.015-0.10 g/cm2
The examiner notes that, with respect to Examples 1-5, Gross states that the results suggest density or caliper may play important roles in sound absorption, and that, “In this respect, lower density (or higher caliper) samples were more sound-absorbent” ([0154] and Table 1).  The examiner notes that caliper was not held constant in these examples and that Gross therefore discloses expanding upon the above findings by holding the caliper constant ([0156]).  Gross concludes that “Table 2 shows clearly that density, or basis weight at constant thickness, is not a primary factor in absolute sound absorption in decibels when caliper is held constant.”  Gross further teaches that what this table of data also suggests is that thickness of the absorbing media may be more important than other physical properties of the media ([0158]).  Thus, in the examiner’s view, one skilled in the art would not consider Gross to teach away from high density materials and would reasonably have considered the thicknesses taught by Gross to be more significant in this aspect.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789